Citation Nr: 1411774	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-16 441	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to January 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  

The evidence of record indicates there have been several psychiatric diagnoses, not just of PTSD but also of adjustment disorder with anxiety and anxiety disorder.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, in light of Clemons, the Board has re-characterized the claim for service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, inclusive of but not limited to PTSD, to also account for the other diagnoses that also have been made.  See id.

There are newly-obtained service department records that were not before the RO at the time of a prior June 2003 rating decision denying service connection for PTSD, including service department records from November and December 1970.  These records indicate the Veteran was absent without leave (AWOL) several times in November 1970 and was reassigned to several platoons with notations that he was timid, shy and confused by military authority and discipline.  These records therefore are purportedly relevant event, injury, or disease during his service that he believes since has resulted in his mental impairment and therefore consequent entitlement to service connection, regardless of the specific diagnosis.  Therefore, rather than determining whether new and material evidence has been received since that earlier decision to reopen the claim, the claim must be reconsidered on its underlying merits in accordance with 38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63, 67 (2008).

The claim requires further development before being decided on appeal, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

A VA compensation examination and opinion are needed to assist in determining the likelihood that any of the Veteran's current psychiatric diagnoses are the result of his active military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); and Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  As already mentioned, he has received diagnoses of several psychiatric disorders, including PTSD, anxiety disorder and adjustment disorder with anxiety.  His service treatment records (STRs) contain notations of nerve problems the day after his final examination and enrollment into service in October 1970.  His service personnel records (SPRs) indicate he was AWOL several times in November 1970 and reassigned to several platoons with notations that he was timid, shy and confused by military authority and discipline.  In addition, he was found to be timid, indifferent, confused, sad or depressed, unreliable, and disobedient, problems in a December 1970 standard medical evaluation by the officer in charge of the neuropsychiatric unit.  The Veteran has alleged in statements and testimony that he has had psychiatric problems due to contracting spinal meningitis in service, at which time he claimed that many soldiers died from meningitis that was contracted from meningitis inoculations.  So medical comment is needed concerning this asserted correlation between his present-day diagnoses and those events during his service.

In addition, as the record reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from September 2013, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also during the Travel Board hearing, the Veteran's attorney discussed relevant service records, specified as dated November 13, 1970 and December 18, 1970, which are not in the claims file, so not presently of record.  Therefore, all necessary attempts should be made to obtain copies of these additional records.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially, all outstanding VA medical records since September 2013.  The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Also contact the Veteran's attorney and request from him the copies of the service records in his possession, dated November 13, 1970 and December 18, 1970, which were discussed during the December 2013 Travel Board hearing.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disorder, irrespective of the particular diagnosis.  


The examination report is to contain a notation that the examiner reviewed the claims file, including especially:  

(a)  The report of the September 2004 private psychological evaluation, at the conclusion of which the Veteran was assessed as having a cognitive disorder that was noted to be possibly due to spinal meningitis;

(b)  The VA medical records indicating the Veteran was diagnosed with PTSD based on a history of trauma in service, reportedly concerning when he was treated for spinal meningitis and witnessed others who had suffered and died from a meningitis outbreak; and

(c)  The service treatment and personnel records indicating: 

(i).  The Veteran was accepted into service in October 1970, after the January 1970 pre-enlistment examination, and the final findings of no disqualifying disability or defects noted in the entrance examination on October 15, 1970; 

(ii).  A finding of nerve problems the day after the Veteran's final examination and enrollment into service on October 16, 1970; 

(iii).  The Veteran being AWOL several times in November 1970; 

(iv).  A December 1970 SPR indicating he was reassigned to several platoons with notations that he was timid, shy and confused by military authority and discipline; 

(v).  He was found to be timid, indifferent, confused, sad or depressed, unreliable, and disobedient during a December 1970 standard medical evaluation by the officer in charge of the neuropsychiatric unit;

(vi).  Confirmation the Veteran was provided an inoculation for meningitis during his service; and

(vii).  The fact that he was discharged from service due to unsuitability, and that his health record was terminated.  

The examiner therefore is asked to answer the following:  

(a).  Please specify all current acquired psychiatric disorders, meaning indicate their diagnoses.  All diagnoses since the filing of this claim should be considered.

(b).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If he does, the examiner is then asked to furnish an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD:  (i) is the result or consequence of his claimed treatment during service for spinal meningitis, which he alleges was contracted from a meningitis inoculation; or (ii) incepted during his relatively brief period of active service from October 1970 to January 1971, but considering that, despite his report of a history of nervous problems in the January 1970 Report of Medical History, he was thereafter found to have no psychiatric disabilities on objective mental status evaluation and therefore was accepted and enrolled into service in October 1970 without any disqualifying defects, although after which nerve problems and subsequent disciplinary problems were noted ultimately resulting in his discharge on account of unsuitability.  

(c)  Has the Veteran developed an acquired psychiatric disorder other than PTSD?  If so, please also specify the diagnosis (or diagnoses).  Then furnish an opinion on the likelihood (very likely, as likely as not, or unlikely) this psychiatric disorder (other than PTSD):  (i) incepted during his relatively brief period of active military service from October 1970 to January 1971, but considering that, despite his report of a history of nervous problems in the January 1970 Report of Medical History, he was thereafter found to have no psychiatric disabilities on objective mental status evaluation and consequently accepted and enrolled into active service in October 1970 without any disqualifying defects, though after which nerve problems and subsequent disciplinary problems were noted; or, (ii) that such a disorder was caused by an event or incident occurring during his active service, including especially his claimed treatment for spinal meningitis, which he alleges was contracted from a meningitis inoculation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.

4.  Ensure the examiner's opinion is responsive to these determinative issues of diagnoses and causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


